301 S.W.3d 104 (2010)
Jonathan PEARSON, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92821.
Missouri Court of Appeals, Eastern District, Division Two.
January 19, 2010.
Jessica Hathaway, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Mary H. Moore, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J. and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.
Prior report: 235 S.W.3d 589.

ORDER
PER CURIAM.
Jonathan Pearson (Movant) appeals from the judgment denying his motion for post-conviction relief under Rule 29.15 without an evidentiary hearing. The motion court's findings and conclusions are not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value and we affirm by written order. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed pursuant to Rule 84.16(b).